                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK

NUANCE COMMUNICATIONS, INC.,              :     CIVIL ACTION
                                          :     NO. 16-5173
            Plaintiff,                    :
                                          :
       v.                                 :
                                          :
INTERNATIONAL BUSINESS MACHINES           :
CORP.,                                    :
                                          :
            Defendant.                    :



                                 MEMORANDUM

EDUARDO C. ROBRENO, J.                                June 21, 2021

                           TABLE OF CONTENTS
I.      INTRODUCTION............................................. 2
II.     PROCEDURAL HISTORY....................................... 4
III.    FINDINGS OF FACT......................................... 6
       A.   The Parties..................................................... 6
       B.   DeepQA.......................................................... 7
       C.   The Software License Agreement.................................. 7
            1. The Negotiations............................................ 8
            2. The Writing................................................ 12
       D.   Performance....................................................   13
            1. IBM Creates Updates........................................    14
            2. IBM Withholds Updates......................................    16
            3. The Parties’ Communications................................    21
       E.   Updates and Products........................................... 23
IV.     CONCLUSIONS OF LAW AND DISCUSSION....................... 27
       A.   Breach of Contract............................................. 28
            1. Contract Interpretation.................................... 28
            2. Breach..................................................... 35
       B.   Statute of Limitations.........................................   40
            1. Willful Blindness..........................................    42
            2. Continuing Breach..........................................    59
            3. Equitable Estoppel.........................................    63
V.      SUMMARY................................................. 65
I.   INTRODUCTION

     This is a breach of contract case arising under New York

law. But more than that, this case is a contemporary window into

the brave new world of artificial intelligence (“AI”) commercial

applications. In 2011, Watson, a computer system embedding IBM-

designed software technology DeepQA, defeated two human former

champions in a real-time competition on national television on

the popular game show Jeopardy!. DeepQA accepts natural language

questions and searches a body of information, generates a range

of hypotheses, ranks these hypotheses, and returns the

hypothesis it has the most confidence correctly answers the

question, all in no more than seconds. The public debut of this

modern deus ex machina received world-wide attention.1 But to

fully interact with humans and be useful, Watson needed to

understand and process questions beyond the Jeopardy! domain,

asked through human voice.

     IBM’s search for sophisticated partners with whom it could

develop applications for DeepQA beyond winning Jeopardy! forms

the backdrop of this case.




1     “Yet the concept of intelligent computers, advanced by the British
mathematician Alan Turing in 1950, isn’t new; nor is the term ‘artificial
intelligence,’ first used at a research conference in 1956.” David A.
Shaywitz, They Think They’re So Smart, Wall St. J., May 22, 2021, at C7.
“What has changed is AI’s power and reach, especially with the arrival of
what is called ‘deep learning’—the capacity for powerful pattern recognition,
with seemingly little human instruction required.” Id.

                                      2
     Beginning in 2010, even before DeepQA’s triumphant

appearance in Jeopardy!, IBM and Nuance were discussing possible

partnership opportunities to build technological solutions to

business problems.2 These discussions ripened in late 2010 into a

Software License Agreement (“SLA”). The SLA entitled Nuance to

one copy of IBM Research Group’s “Automatic Open-Domain Question

Answering” software system (which embedded IBM’s DeepQA

technology3), Tools to create commercial applications based on

this technology and Nuance’s technology, and ten years of

software “updates.” In return, Nuance paid IBM $25 million.

     Nuance contends that under the SLA, IBM was to supply it

with updates created by all IBM groups (i.e., not just IBM

Research Group, which created the technology). IBM argues to the

contrary, i.e., that the delivery of updates was limited to only

those developed by the Research Group. Crucial to the

distinction is that under IBM’s interpretation of the SLA, it

was not obligated to deliver to Nuance the “blue-washed” code

(created by the Software Group), a set of updates which Nuance

claims made DeepQA commercially viable.


2     Although IBM and Nuance entered into collaboration agreements prior to
2010, see, e.g., Reuters Staff, Nuance to Buy IBM Speech Patents, to
Collaborate, Reuters, https://www.reuters.com/article/ibm-nuance/nuance-to-
buy-ibm-speech-patents-to-collaborate-idUSN1548243220090115 (Jan. 15, 2009,
9:06 AM), these agreements focused on other technology that is not at issue
in this case.
3     For clarity’s sake, and because the parties refer to it as such, the
Court will refer to the software system as “DeepQA” for the remainder of the
memorandum.

                                      3
      For the reasons set forth below, the Court finds that

Nuance was entitled to receive one set of updates that would

allow DeepQA to be used in a commercial setting (i.e., the blue-

washed code), and while IBM delivered some updates to Nuance,

IBM breached the agreement by failing to deliver the blue-washed

code. However, Nuance was sufficiently aware of the significant

possibility that IBM was breaching the agreement prior to June

30, 2014 (i.e., more than two years before Nuance filed suit).

Given what Nuance knew at the time, Nuance avoided making the

appropriate inquiry to IBM and was willfully blind. Under these

circumstances, Nuance’s claims are barred by the contractual

limitations period.

II.   PROCEDURAL HISTORY

      Nuance filed suit on June 30, 2016, in the United States

District Court for the Southern District of New York. Nuance

brought three counts: declaratory judgment, breach of contract,

and breach of the implied covenant of good faith and fair

dealing. After completing discovery, the parties filed cross-

motions for summary judgment. Judge Karas, who was then

presiding over the case, denied Nuance’s motion but granted

IBM’s motion in part and denied it in part. Nuance’s claim for

breach of the implied covenant of good faith and fair dealing




                                4
was dismissed with prejudice because it was duplicative of the

breach of contract claim.

     Due to temporary docket congestion in the Southern District

of New York, and with Judge Karas’s consent, the undersigned4 was

designated by the Committee on Intercircuit Assignments to

preside over all subsequent proceedings in the case. The matter

proceeded to a bench trial5 in February 2020 for four days in New

York. Due to the COVID-19 pandemic, the balance of the trial was

then conducted at the end of July 2020 in Philadelphia, with

some witnesses testifying via Zoom. After the bench trial

concluded, the parties submitted proposed findings of fact and

conclusions of law and the Court heard closing arguments.6

     While the outcome of the case turns on the Court’s

determination that Nuance was willfully blind, for the sake of

completeness and as a necessary part of the Court’s decision on

willful blindness, the Court has included in its decision

factual and legal determinations on the issues relating to

contract interpretation and the breach of contract claim.




4     The Honorable Eduardo C. Robreno serves as a United States District
Judge in the Eastern District of Pennsylvania.
5     At trial, witnesses on direct examination testified by way of
declarations. These witnesses were then subjected to cross-examination, re-
direct, and re-cross. Also, the deposition testimonies of certain witnesses
not available at trial were admitted. The declarations and the deposition
testimonies are part of the trial record.
6     This memorandum constitutes the Court’s findings of fact and
conclusions of law. See Fed. R. Civ. P. 52(a)(1).

                                      5
III. FINDINGS OF FACT

     A.    The Parties

     1.    Nuance Communications is a Delaware corporation with a

principal place of business in Burlington, Massachusetts. Compl.

3, ECF No. 6. Nuance is a provider of voice recognition and

natural language understanding technology, and it offers

artificial intelligence solutions in industries such as mobile,

automotive, and healthcare. Petro Decl. 2, ECF No. 211. Of

these, the healthcare industry is Nuance’s largest business

segment. Petro Decl. 2.7

     2.    International Business Machines (“IBM”) Corporation is

a New York corporation with a principal place of business in

Armonk, New York. Compl. 3; Answer 2, ECF No. 9. IBM Research

Group (“IBM Research”) is a subdivision of IBM that develops and

licenses technologies but does not develop commercial software

products. Brown Decl. 9, ECF No. 216-5; Kelly Decl. 4, ECF No.

216-7; Reardon Decl. 2–3, ECF No. 216-2; Trial Tr. 597; Summ. J.

Op. 3, ECF No. 150. IBM Software Group (“IBM Software”) is a

subdivision of IBM that develops and markets IBM’s commercial

software products. McQueeney Decl. 3, ECF No. 216-1; Trial Tr.


7     Forbes recently reported that Microsoft has agreed to acquire Nuance.
See Joe Cornell, Microsoft Announces Acquisition of Nuance; Targets
Completion in 2021, Forbes (Apr. 20, 2021, 11:47 AM),
https://www.forbes.com/sites/joecornell/2021/04/20/microsoft-announces-
acquisition-of-nuance-targets-completion-in-2021/. That acquisition has no
bearing on this case.

                                      6
598; Summ. J. Op. 4. These subdivisions are not separate legal

entities—IBM Corporation is the relevant legal entity and owns

the technology at issue. Trial Tr. 332–33, 341, 597–98; July 28

Trial Tr. 8; JX.001.1.8

     B.    DeepQA

     3.    DeepQA is a question-answering software technology,

developed by IBM Research in the 2000s, which automatically

accepts natural language questions and searches a body of

information, generates a range of hypotheses, ranks these

hypotheses, and returns the hypothesis it has the most

confidence correctly answers the question. Brown Decl. 2–3;

Schnell Decl. 9, ECF No. 34; PX001.045. This experimental

technology, which uses natural language and mimics how humans

think, was put to the test when embedded in Watson, a system

capable of winning the television game show Jeopardy!, a goal

achieved in 2011. Kelly Decl. 4. IBM ultimately intended not

only to win Jeopardy! but also to create technology that had

applications in business. Trial Tr. 257, 674–75.

     C.    The Software License Agreement

     4.    On June 3, 2010, IBM and Nuance had a daylong meeting,

where IBM presented several IBM technologies and opportunities


8     Citations to “JX” refer to the joint exhibits filed by the parties.
Citations to “PX” refer to the plaintiff’s exhibits filed by Nuance.
Citations to “DX” refer to the defendant’s exhibits filed by IBM.

                                      7
to Nuance for investment and partnership. McCann Dep. 42–43, ECF

No. 131-10; PX002. IBM’s purpose for the meeting was to persuade

Nuance to partner with IBM to build technology solutions in the

healthcare space. PX002. IBM showcased the DeepQA technology at

this meeting, and Nuance later expressed interest in licensing

DeepQA. Bloom Decl. 2, ECF No. 212; Trial Tr. 351; McCann Dep.

50–51; DX117.

         1.     The Negotiations

    5.   Nuance was interested in DeepQA for its potential

application to business solutions in the healthcare space, not

for its ability to compete on Jeopardy!. Ricci Decl. 3–4, ECF

No. 214; Petro Decl. 2; Trial Tr. 105; PX005; PX007. Knowing of

Nuance’s business interest, IBM presented DeepQA to Nuance as

having potential applications beyond Jeopardy!; and, while it

had no concrete plans at the time, IBM told Nuance that IBM was

committed to investing in developing those applications. Bloom

Decl. 5; Ricci Decl. 5; Petro Decl. 3; Reardon Decl. 4; Trial

Tr. 128–29, 538–39, 593–94, 675; July 28 Trial Tr. 10-11; PX005;

PX007; PX024; DX056. Based on these communications, Nuance

expected IBM to develop DeepQA into code that could be used to

build commercial products, i.e., a single common core codebase

that would be shared with Nuance regardless of which IBM group




                                   8
had developed the code. Ricci Decl. 6–7; Trial Tr. 493–94, 496–

97; July 28 Trial Tr. 102; McCann Dep. 95–97, 101; PX11.079.

    6.   IBM was interested in licensing the DeepQA technology

created by IBM Research to generate revenue to fund IBM

Research, as it had done with prior technologies. Kelly Decl. 4–

5; Trial Tr. 370. While the director of IBM Research had the

authority to license technology outside of that group, he did

not authorize the officers negotiating the DeepQA deal to

license any updates created outside of IBM Research. Kelly Decl.

6–7; Trial Tr. 407; July 28 Trial Tr. 9; JX009. And Nuance was

aware that IBM Research did not license technology held outside

of IBM Research—including IBM Software code already contained in

DeepQA—without the permission of the IBM group that held the

technology being licensed. Reardon Decl. 5; King Decl. 2–3, ECF

No. 216-4; Trial Tr. 165; Cox Dep. 104–05; DX10; DX110; DX122;

DX123.

    7.   A provision entitling it to all IBM updates to DeepQA

was integral to Nuance obtaining the commercially viable

technology it sought because the DeepQA technology prepared for

Jeopardy! was not ready for commercial applications. Bloom Decl.

5; Trial Tr. 87–88, 117–18, 225, 363, 377–78. And before

entering the agreement, Nuance understood that its investment in

DeepQA was risky and that the potential business applications of


                               9
the technology were speculative. Trial Tr. 49–51, 56–58, 469;

DX112. Accordingly, Nuance believed it needed assistance from

IBM, in the form of updates to make DeepQA commercially usable,

to successfully commercialize DeepQA. Petro Decl. 3; Trial Tr.

44–45.

    8.   When IBM’s first draft of the proposed licensing

agreement did not include a provision for updates to DeepQA,

Nuance viewed it as a nonstarter. Bloom Decl. 6; Trial Tr. 185;

JX004. Nuance insisted on including an updates provision—telling

IBM that Nuance required the same updates provision as in a

prior deal between the companies. Bloom Decl. 6; McCann Dep.

129–31; JX006.003. However, in that prior deal, Nuance had

signed a separate agreement with IBM Software to obtain IBM

Software-developed code. King Decl. 3; Trial Tr. 194–95; DX48.

    9.   In negotiating the DeepQA deal, Nuance expected the

DeepQA technology to be transferred by IBM among its various

groups, and Nuance wanted access to all updates to DeepQA,

regardless of where they were developed within IBM. Ricci Decl.

6–7; Trial Tr. 166. And Nuance communicated to IBM that it

wanted the updates provision to be as broad and long as

possible, and that it expected updates to include new code. Cox

Dep. 58–59; PX19.002.




                               10
    10.   That said, the parties understood the license did not

include IBM-developed products; for the development of products,

the parties entered a separate collaboration agreement, which

Nuance ultimately terminated. King Decl. 5; McQueeney Decl. 2,

7; Trial Tr. 45, 200; McCann Dep. 91–96; DX19. And the parties

understood the license to extend only to domain independent

code—i.e., code that is generally applicable to all domains—as

opposed to domain dependent code—e.g., code specific to the

healthcare domain. Brown Decl. 4; Trial Tr. 71, 304.

    11.   The parties did not explicitly discuss which IBM

groups would provide updates under the DeepQA deal: they did not

specify Nuance would only be entitled to updates developed by

IBM Research and not updates developed by IBM Software, but they

also did not specify that Nuance would be entitled to updates

developed by any IBM group. Ricci Decl. 8; Trial Tr. 39, 237,

553–54. And the parties did not discuss the possibility of IBM

“forking” the DeepQA code—splitting the code into two separate

components held in different IBM groups. July 28 Trial Tr. 11.

Instead, IBM continued to reiterate its general commitment to

investing in DeepQA to Nuance’s benefit, including in a last-

minute meeting between Nuance and IBM executives before the

agreement was signed. Ricci Decl. 5–6; Trial Tr. 454, 493–94.




                               11
          2.   The Writing

    12.   On September 30, 2010, the parties signed the SLA,

giving Nuance a perpetual license to the DeepQA technology and

ten years of updates. JX001. The SLA is valid and binding, and

it is governed by New York law. JX001.19; Joint Pretrial Order

4, ECF No. 155. It provides for a $25 million liability cap,

regardless of the theory of liability, and precludes liability

for any consequential damages. JX001.15–16. The agreement also

includes an integration clause, providing that “[n]either party

relies on any promises, inducements or representations made by

the other, or expectations of more business dealings, except as

expressly provided in this Agreement.” JX001.18. And it provides

for a two-year statute of limitations: “Neither party may bring

an action arising out of this Agreement, regardless of form,

more than two years after the cause of action has accrued and

the party obtained knowledge thereof.” JX001.18.

    13.   The SLA is an agreement between Nuance and IBM,

“through its IBM Research Group.” JX001.1. It provides that “all

references to ‘IBM’ mean IBM Corporation, unless otherwise

expressly limited to a division or group of IBM Corporation

herein.” JX001.19. Under the SLA, “IBM hereby grants to Nuance

and its Subsidiaries a . . . license to . . . the Licensed IBM

Background Software.” JX001.2.


                                 12
    14.   The SLA includes an updates provision by defining the

licensed code to include updates for ten years. JX001.253–54.

Specifically, it provides as follows:

    “Licensed IBM Background Software” means (a) all
    Software that exists as of the Effective Date in all
    available formats (including Source Code and Object
    Code) that is owned by, or that has been developed or
    licensed by the IBM Research Group, including Tools, and
    that   is   listed   on    Exhibit  A,   including   any
    modifications, updates, upgrades, error corrections, bug
    fixes, diagnostic and/or testing tools, that are JDBC
    compliant,    and    other    changes,   if    available
    (“Modifications”), and if such Modifications are not
    contractually prohibited under a Third Party agreement,
    and such, Modifications are available, will be timely
    provided to Nuance; and where the Modifications continue
    to meet the scope contemplated in Article 2.1 regarding
    the licensing of Deep QA under this Agreement , as of
    the Effective Date and thereafter for a period of ten
    (10) years, and additional Software as agreed by the
    parties, provided to Nuance by IBM under the Agreement
    (collectively “Updates”); and (b) all Software Materials
    for such Software.


JX001.253–54. The SLA also says that “[i]f IBM provides [] any

modifications, updates, upgrades, error corrections, bug fixes,

diagnostic and/or testing tools and other changes to the

Licensed IBM Background Software, IBM will update Exhibit B to

include any additions or subtractions to the Open Source

Software or the Third Party Code.” JX001.3.

    D.    Performance

    15.   A few months after the agreement was signed, DeepQA

won Jeopardy!, and IBM determined that it had potential


                               13
commercial applications that IBM wanted to pursue. Kelly Decl.

4–5; Trial Tr. 258–59.

          1.   IBM Creates Updates

    16.   Without informing Nuance, IBM “forked” the DeepQA code

in 2011, which until then was held exclusively by IBM Research,

giving IBM Software a copy of the code for it to begin

commercialization efforts. Brown Decl. 9; McQueeney Decl. 3;

Trial Tr. 270, 554, 671, 692–93, 697, 700; July 28 Trial Tr. 9,

99. This essentially created two separate versions of the code:

the IBM Research version and the IBM Software version. Trial Tr.

693; Boloker Dep. 73–74, ECF No. 119-18. IBM invested

significant resources into developing updates for the IBM

Software version, including rewriting a significant amount of

the DeepQA code. High Decl. 3–4, ECF No. 216-6; Trial Tr. 259;

July 28 Trial Tr. 104.

    17.   The updates developed for the IBM Software version of

the DeepQA code made the code commercially usable and added

commercial adaptations. High Decl. 3–4; July 28 Trial Tr. 104.

    18.   First, between August 2011 and June 2012, the code was

made commercially usable with updates made by IBM Software’s

Emerging Technologies Group. High Decl. 3; Trial Tr. 696; July

28 Trial Tr. 99; Boloker Dep. 53–54, 75–76, 83–84, 247. These

updates involved “blue-washing” the code—i.e., deleting code

                               14
that is not suitable for commercial use and replacing it with

code that can be used in a commercial product—and making other

updates that made the DeepQA code commercially viable. High

Decl. 3; Schnell Decl. 14–15; Trial Tr. 261–63, 696; July 28

Trial Tr. 100; Boloker Dep. 54–72, 83; Rhodin Dep. 25–26, 29–30,

ECF No. 119-17.

     19.   Then, between June 2012 and late 2015, IBM Software’s

Watson Division and the Watson Group9 developed updates that made

the commercially usable DeepQA code applicable to business. High

Decl. 3–4; July 28 Trial Tr. 104–05; Rhodin Dep. 29–36, 177–78.

Unlike the commercial suitability updates, these commercial

applicability updates were not precursors to making DeepQA into

a product; instead, these latter updates adapted the code for

commercial applications, which turned DeepQA into a product

known as Watson Core. High Decl. 4–5; Kelly Decl. 6 n.1; July 28

Trial Tr. 104–05, 653; Boloker Dep. 57–72, 83; Rhodin Dep. 25–

26, 29–33, 177–78; Xiang Dep. 103, ECF No. 60-9.

     20.   Over several years, beginning in August 2014, IBM

released two sets of Watson-branded10 products developed by IBM

Software and Watson Group: one set that contains functionality


9     In 2014, the Watson Division of IBM Software was reorganized into the
Watson Group. July 28 Trial Tr. 95.
10    IBM branded several DeepQA-related products as “Watson,” in honor of
IBM’s founder Thomas J. Watson. See Mike Hale, Actors and Their Roles for
$300, HAL? HAL!, N.Y. Times (Feb. 8, 2011),
https://www.nytimes.com/2011/02/09/arts/television/09nova.html.

                                     15
related to DeepQA and another set that shares some code with

DeepQA. High Decl. 4–7; July 28 Trial Tr. 106, 112; Liao Dep.

25, 110, 145, 175, 187, ECF No. 33-2. First, IBM Software

developed products that perform some functions related to

DeepQA’s functions—e.g., the Retrieve and Rank product indexes

and ranks documents in response to natural language questions,

paralleling the search and answer-scoring stages of DeepQA. High

Decl. 4–5; Schnell Decl. 37–39. Second, IBM Software developed

products that use code that overlaps with DeepQA code—e.g.,

Watson for Oncology, which assists doctors in assessing

treatment options for oncology patients, contains or uses some

DeepQA code. Eggebraaten Decl. 2–5, ECF No. 216-8; Schnell Decl.

26–28.

          2.   IBM Withholds Updates

    21.   But IBM did not give Nuance the Emerging Technologies

Group updates, the Watson Division updates, or any of the Watson

products. Trial Tr. 347, 426, 697; Boloker Dep. 72, 75. Instead,

it withheld most DeepQA updates created outside of IBM Research

from Nuance by not implementing a single common code base and

thus preventing IBM Research from obtaining IBM Software’s

updates to DeepQA. Brown Decl. 5–6; Schnell Decl. 14; Trial Tr.

723–24.




                               16
    22.    To ensure that Nuance would not receive IBM Software’s

work on DeepQA, IBM implemented a firewall between IBM Research

and IBM Software in 2011. Kelly Decl. 8; McQueeney Decl. 4;

Trial Tr. 270–71, 273–74; July 28 Trial Tr. 74, 76-78; PX079.2.

The firewall was one-sided, preventing IBM Research from

obtaining IBM Software’s updates to DeepQA, but allowing IBM

Software to obtain IBM Research’s updates. Brown Decl. 9–10;

Trial Tr. 280. The implementation of a firewall was unusual

because IBM Research ordinarily collaborated with IBM Software

in the commercialization of IBM Research code, and the firewall

was, accordingly, also counterproductive. McQueeney Decl. 4;

Trial Tr. 272, 282, 705–06.

    23.    Because of the inefficiencies created by the firewall,

IBM sought to amend the SLA. King Decl. 6; McQueeney Decl. 4.

IBM told Nuance the amendment was meant to clarify the

agreement, and it maintains that the amendment reflected what

had always been IBM’s intent, not a modification to the original

agreement. Kelly Decl. 8–9; King Decl. 7; July 28 Trial Tr. 89;

JX017.1. IBM’s proposed amendment explicitly provided that

Nuance would only be entitled to updates “that are written by

one or more IBM Research Group employees or acquired under a

contract entered into by IBM Research Group.” JX017.2. And, in

addition to a definition of IBM Research, it further provided as

follows:

                                17
    For avoidance of doubt, Software (including
    modifications, updates, upgrades, error corrections,
    bug fixes, diagnostic and/or testing tools) written by
    IBM employees that are not IBM Research Group
    employees shall not be considered “Licensed IBM
    Background Software” even if such non-IBM Research
    Group employees consult with IBM Research Group
    employees in the course of their work on such
    Software. A “contract entered into by IBM Research
    Group” means a contract with a Third Party signed or
    authorized by IBM Research Group management to obtain
    code on behalf of IBM Research Group.


JX017.2.

    24.    Nuance rejected the amendment. Ricci Decl. 9; Joint

Pretrial Order 4. Although IBM insists it did not understand

Nuance to have rejected the amendment because it believed the

amendment altered the agreement, Nuance told IBM it rejected the

amendment because it preferred the contract as originally

written. July 28 Trial Tr. 67–68, 89; JX019. And while IBM

maintains that the amendment did not substantively change the

agreement, it is not common for IBM to request non-substantive

amendments to contracts. Kelly Decl. 8–9; King Decl. 7; Trial

Tr. 287.

    25.    After Nuance rejected the amendment, IBM responded by

investing few resources into developing updates for the IBM

Research version of DeepQA, i.e., the version it shared with

Nuance. Schnell Decl. 11; July 28 Trial Tr. 70–71; Boloker Dep.

53; JX019. IBM divested from the IBM Research version of the


                                18
DeepQA code by moving several IBM Research engineers to IBM

Software—and about 130 to Watson Group when it was formed—to

work on the IBM Software version of the code. Trial Tr. 729–30;

July 28 Trial Tr. 14, 95-96. And it further extracted

intellectual capital from IBM Research by providing DeepQA

tutorials to IBM Software and embedding IBM Software engineers

in IBM Research for three months to learn about DeepQA. Brown

Decl. 9; Trial Tr. 713, 728; July 28 Trial Tr. 134-35.

    26.   To be sure, IBM did give Nuance some updates developed

outside of IBM Research—i.e., domain independent updates

developed by the IBM Research team that had been transferred to

the IBM Watson Group. Brown Decl. 5–6. Nonetheless, the

hamstringing of IBM Research’s efforts on DeepQA together with

the withholding of IBM Software’s updates to DeepQA from Nuance

resulted in Nuance not receiving the commercially viable “blue-

washed” DeepQA code. Petro Decl. 5; Ricci Decl. 9; Trial Tr.

131; July 28 Trial Tr. 70-71, 104.

    27.   Additionally, IBM also withheld some of the updates

the pared-down IBM Research created after the divestment. Brown

Decl. 7–8; Hicks Rebuttal Decl. 42–43, ECF No. 216-10; Schnell

Decl. 18–20. IBM split the IBM Research version of the DeepQA

code into two copies in 2012, storing them in separate folders

to keep the updates that would be provided to Nuance separate


                               19
from the updates withheld from Nuance. Brown Decl. 6; Schnell

Decl. 18–20; Trial Tr. 762–65; PX070.3. It moved updates back

and forth between these folders based on internal

reconsiderations of what was an update under the SLA. Brown

Decl. 8; Schnell Decl. 18–20. And IBM implemented an internal

review process to ensure only the updates IBM believed counted

as updates under the SLA were added to the folder that was

shared with Nuance. Brown Decl. 7–8.

    28.   Some IBM employees charged with providing updates to

Nuance did not understand what constituted updates under the

SLA, and others understood enhancements and fixes to constitute

the full extent of the SLA’s definition of updates. Brown Decl.

8; Devarakonda Dep. 76, 85, 105. At least once, the decision to

provide an update to Nuance was arbitrary, based only on whether

IBM wanted to give an update to Nuance. PX89. Ultimately, IBM

did not provide Nuance with some IBM Research updates that were

related to DeepQA and improved the functionality of DeepQA.

Brown Decl. 7–8; Schnell Decl. 19–20; Trial Tr. 762–65.

    29.   Nuance did not develop a commercial product from the

DeepQA code. Ricci Decl. 9. Although Nuance invested resources

into commercializing DeepQA by assigning employees and hiring

consultants to work on the project, Nuance did not create a

large DeepQA team internally, and some Nuance employees


                               20
complained about a lack of effort to commercialize the code.

Ricci Decl. 9; Trial Tr. 86–87, 90, 101; Fanty Dep. 68–69, 121–

25; McCann Dep. 232–33; Stubley Dep. 75, 102, 189, ECF No. 131-

17; DX124. Nuance’s investments did not produce a commercial

product from the DeepQA code. Ricci Decl. 9; Trial Tr. 117, 508.

          3.   The Parties’ Communications

    30.   At the same time as IBM withheld updates from Nuance,

many communications related to DeepQA took place between the

parties and internally among the parties’ employees.

    31.   Beginning in 2011, IBM communicated to Nuance that IBM

Software was creating updates to DeepQA. McQueeney Decl. 5;

DX71; DX88. Due to these communications, Nuance was aware that

IBM Software was creating updates to DeepQA. Trial Tr. 92–93;

McCann Dep. 189; Fanty Dep. 108; DX87; DX138.

    32.   IBM also communicated to Nuance during this time that

Nuance would not be receiving IBM Software’s DeepQA work. Kelly

Decl. 10; McQueeney Decl. 5, 7; Fanty Dep. 43, 83; McCann Dep.

166–67; DX103. And Nuance was aware that IBM was not providing

it with work done by IBM Software. DX84; DX103.4; DX126; DX138.

Indeed, IBM told Nuance that a firewall had been erected between

IBM Research and IBM Software to prevent Nuance from obtaining

IBM Software’s work product. Kelly Decl. 10; Fanty Dep. 41–43,




                               21
83–84, 107–08, 152–53; McCann Dep. 199–200, 214; Rhodin Dep. 73–

76; DX103.4; DX138.

    33.   With this knowledge, Nuance sought assurances from IBM

that it would not breach the agreement, but it only sought non-

specific assurances and received non-specific assurances. Ricci

Decl. 10; Trial Tr. 239–40, 299–300; McCann Dep. 184, 235.

Nuance did not have access to IBM’s DeepQA code to verify which

updates were not being provided and whether they constituted

updates under the SLA. Bloom Decl. 10; Petro Decl. 5; McCann

Dep. 184. So, on several occasions Nuance asked IBM whether IBM

was delivering all DeepQA updates, without specifying that “all

updates” included updates created outside of IBM Research, and

IBM affirmed that it was delivering all updates under the SLA,

without specifying it was withholding all updates created

outside of IBM Research. Trial Tr. 298—302, 397, 766–67; McCann

Dep. 184, 196–99, 235, 238–40; DX039; PX084.

    34.   On April 13, 2015, IBM told Nuance explicitly that the

IBM Software version of the DeepQA code was compatible with

products developed by IBM. IBM further told Nuance that Nuance’s

version of the code was not compatible with these products.

Ricci Decl. 10; Trial Tr. 429–32, 551; Sejnoha Dep. 96–97, ECF

No. 60-3; PX105. Nuance filed suit on June 30, 2016. Compl. 1.




                               22
    E.    Updates and Products

    35.   The term “product” is not defined in the SLA. The

common and ordinary understanding of “product” is “something

(such as a service) that is marketed or sold as a commodity.”

See Product, Merriam-Webster’s Collegiate Dictionary,

https://unabridged.merriam-webster.com/collegiate/product (last

visited June 14, 2021). On the other hand, the SLA does provide

a definition of “updates.” See supra Section III.C.2. IBM’s

expert witness and Nuance’s expert witness each provided one-

sentence opinions about the definitions of the key terms in the

SLA (e.g., “updates” and “modifications”), without fully

agreeing on the definitions of these terms, see Hicks Decl. 5-7,

and the parties failed to sufficiently corroborate their

respective definitions of these terms with testimony from fact

witnesses.

    36.   There are three categories of code that Nuance claims

it is entitled to and that are at issue in this case.

    37.   First, there are the updates, created by IBM Software,

that culminated in the Watson Core product. High Decl. 3–7;

Kelly Decl. 6 n.1; Trial Tr. 653. Between August 2011 and June

2012, IBM developed updates that made DeepQA commercially usable

by removing dead code, removing open-source code, replacing hard

code, adding tooling, and making other changes that made the


                                 23
code work outside of the Jeopardy! context. High Decl. 3;

Schnell Decl. 15; Trial Tr. 261–64, 696; July 28 Trial Tr. 100;

Boloker Dep. 54–72, 83; Rhodin Dep. 25–26, 29–30. Then, from

June 2012 to late 2015, IBM developed updates that made DeepQA

adaptable to business, adding code that enabled multi-word

answers and added dialogue capabilities, as well as other

functions that made the code into a commercialized product. High

Decl. 4–5; July 28 Trial Tr. 104–05; Boloker Dep. 57–72, 83;

Rhodin Dep. 25–26, 29–33, 177–78. The question-answering

technology that resulted from all these updates is referred to

as Watson Core. Kelly Decl. 6 n.1; Trial Tr. 653; Xiang Dep.

103.

       38.   Second, there are the updates, created by IBM

Research, that IBM determined were not updates under the SLA.

Brown Decl. 8; Hicks Rebuttal Decl. 42–43; Schnell Decl. 18–20.

These updates were on topics related to DeepQA or shared

functionality with DeepQA and would be desired for DeepQA.

Schnell Decl. 19–21.

       39.   Third, there are the following products, which either

(1) have similar functions with DeepQA, (2) improve on the

functionality of DeepQA, (3) share code with DeepQA, or (4) use

code from DeepQA. See Hicks Rebuttal Decl. 16, 18, 20, 25;

Schnell Decl. 22-29, 34, 36-37, 39-41, 43; Morello Dep. 31, ECF


                                  24
No. 33-3; Liao Dep. 210; Trial Tr. 740; July 28 Trial Tr. 108,

111, 125, 143, 147-50; July 30 Trial Tr. 106, 194-95.

        •   Document Conversion converts electronic documents into

            formats that can be read by question-answering

            technology, allowing users to upload their own corpus

            of information from which the technology will provide

            answers to the users’ questions. July 28 Trial Tr.

            111; July 30 Trial Tr. 195; Liao Dep. 25–27.

        •   Watson Knowledge Studio allows subject matter experts

            to build custom models that understand the linguistic

            subtleties of specific domains or industries. Schnell

            Decl. 41–43; July 30 Trial Tr. 200; Liao Dep. 110.

        •   Watson Explorer collects and compiles data from

            different sources and returns documents as answers to

            a user’s natural language question. Schnell Decl. 40–

            41; July 30 Trial Tr. 200; Liao Dep. 179–80, 210.

        •   Natural Language Understanding provides APIs11 that

            analyze text and extract semantic features from the

            text, such as concepts, categories, and sentiment.




11    API, or application program interface, is software that allows the user
to get access to the function or service that the API represents. July 28
Trial Tr. 122.

                                     25
    Schnell Decl. 36–37; July 30 Trial Tr. 199; Liao Dep.

    146–47.

•   Retrieve and Rank retrieves relevant documents in

    response to a natural language question by indexing a

    corpus of documents and presenting the user with the

    documents most relevant to the question. Schnell Decl.

    37–39; July 30 Trial Tr. 197–98; Morello Dep. 37–38.

•   Discovery converts electronic documents into a

    readable format and ranks and returns relevant

    documents in response to natural language questions;

    it replaces the Document Conversion and Retrieve and

    Rank products and enhances their functions with

    machine learning. Schnell Decl. 34–36; July 30 Trial

    Tr. 198–99; Liao Dep. 65–66.

•   Tone Analyzer allows natural language technology to

    detect emotion, social tendencies, and writing style

    in text. High Decl. 6–7; Schnell Decl. 39–40; July 30

    Trial Tr. 199–200.

•   Natural Language Classifier allows natural language

    technology to understand the user’s question when the

    same question is asked in different ways, by

    classifying the intent of expressions. Schnell Decl.

    28–31; Xiang Dep. 53.

                            26
        •   Watson Engagement Advisor directs customers to

            products or services based on their expressions of

            their needs, using the DeepQA concept with added

            capabilities for descriptive answers and retrieval of

            excerpts from documents. High Decl. 4; July 28 Trial

            Tr. 106–08.

        •   Watson Discovery Advisor assists users with research

            by ranking the evidence supporting an answer in

            response to a natural language question. High Decl. 5;

            July 28 Trial Tr. 112.

        •   Watson for Oncology assists doctors in assessing

            treatment options for oncology patients by returning

            ranked treatment options in response to patient

            clinical information. Eggebraaten Decl. 2; July 28

            Trial Tr. 119.

IV.   CONCLUSIONS OF LAW AND DISCUSSION12

      A breach of contract claim under New York contract law

requires proof of “(i) the formation of a contract between the

parties; (ii) performance by the plaintiff; (iii) failure of

defendant to perform; and (iv) damages.” Orlander v. Staples,

Inc., 802 F.3d 289, 294 (2d Cir. 2015) (quoting Johnson v.


12    The Court has subject-matter jurisdiction, venue is proper, and New
York law applies to the case.

                                     27
Nextel Commc’ns, Inc., 660 F.3d 131, 142 (2d Cir. 2011)); see

also Stonehill Cap. Mgmt. LLC v. Bank of the W., 68 N.E.3d 683,

688 (N.Y. 2016). It is undisputed that a contract was formed and

that Nuance performed. Joint Pretrial Order 4. Thus, before the

Court are issues of contract interpretation and breach of

contract.13 Because IBM raises a statute of limitations defense,

this issue is also before the Court.

     A.    Breach of Contract

           1.    Contract Interpretation

     General principles of contract interpretation apply under

New York law. When “interpreting a contract, the intent of the

parties governs, . . . [a] contract should be construed so as to

give full meaning and effect to all of its provisions, [and]

words and phrases are given their plain meaning.” PaineWebber

Inc. v. Bybyk, 81 F.3d 1193, 1199 (2d Cir. 1996) (first

alteration in original) (quoting Am. Express Bank Ltd. v.

Uniroyal, Inc., 562 N.Y.S.2d 613, 614 (App. Div. 1990)) (first

citing Tigue v. Com. Life Ins. Co., 631 N.Y.S.2d 974, 975 (App.

Div. 1995); and then citing Heller v. Pope, 164 N.E. 881 (N.Y.

1928)). Further, a contract is “interpreted in the light of all

the circumstances, and if the principal purpose of the parties


13    Although the parties also raise the issue of what remedies are
appropriate, the Court need not address this issue because Nuance’s claims
are barred by the statute of limitations, as further discussed below.

                                     28
is ascertainable it is given great weight.” Rockland Exposition,

Inc. v. All. of Auto. Serv. Providers of N.J., 706 F. Supp. 2d

350, 359 (S.D.N.Y. 2009) (quoting Restatement (Second) of

Contracts § 202(1) (Am. L. Inst. 1981), which New York courts

rely on in breach of contract cases, see, e.g., Maas v. Cornell

Univ., 721 N.E.2d 966 (N.Y. 1999)); see also Hooper Assocs.,

Ltd. V. AGS Computs., Inc., 548 N.E.2d 903, 905 (N.Y. 1989)

(“Words in a contract are to be construed to achieve the

apparent purpose of the parties.”). When the contract is

ambiguous on its face as a matter of law, the meaning of the

ambiguous provisions must be determined by a factfinder, and the

factfinder can consider extrinsic evidence.14

     Extrinsic evidence includes (1) “the acts and circumstances

surrounding execution of the ambiguous term,”

(2) “conversations, negotiations and agreements made prior to or

contemporaneous with the execution of a written [agreement],”

and (3) “the parties’ course of conduct throughout the life of


14    See JA Apparel Corp. v. Abboud, 568 F.3d 390, 397 (2d Cir. 2009)
(“However, where the contract language creates ambiguity, extrinsic evidence
as to the parties’ intent may properly be considered.” (first citing Seiden
Assocs., Inc. v. ANC Holdings, Inc., 959 F.2d 425, 426, 429 (2d Cir. 1992);
then citing In re Consol. Mut. Ins. Co., 566 N.E.2d 633, 635 (N.Y. 1990); and
then citing 67 Wall St. Co. v. Franklin Nat’l Bank, 333 N.E.2d 184, 186 (N.Y.
1975))); 3Com Corp. v. Banco do Brasil, S.A., 171 F.3d 739, 746 (2d Cir.
1999) (“It is often stated that the existence of ambiguity in contractual
language is a ‘question of law’ for the court, and the resolution of any such
ambiguity is a ‘question of fact’ for the jury.” (quoting Bouzo v. Citibank,
N.A., 96 F.3d 51, 58 (2d Cir. 1996))); Blue Jeans U.S.A., Inc. v. Basciano,
729 N.Y.S.2d 703, 705 (App. Div. 2001) (“[W]hen a contract term is ambiguous,
parol evidence may be considered ‘to elucidate the disputed portions of the
parties’ agreement.’” (citation omitted)).

                                     29
the contract.” GE Funding Cap. Mkt. Servs., Inc. v. Neb. Inv.

Fin. Auth., No. 15-1069, 2017 WL 2880555, at *4 (S.D.N.Y. July

6, 2017) (alteration in original) (first quoting Roberts v.

Consol. Rail Corp., 893 F.2d 21, 24 (2d Cir. 1989); then quoting

Mooney v. AXA Advisors, LLC, 19 F. Supp. 3d 486, 506 (S.D.N.Y.

2014) (quoting 67 Wall St. Co. v. Franklin Nat’l Bank, 333

N.E.2d 184, 186 (N.Y. 1975)); and then quoting Hoyt v.

Andreucci, 433 F.3d 320, 332 (2d Cir. 2006)), aff’d, 767 F.

App’x 110 (2d Cir. 2019).

     Trade usage may be considered as extrinsic evidence if

“the other party was actually aware of the trade usage, or . . .

the usage was so notorious in the industry that a person of

ordinary prudence in the exercise of reasonable care would be

aware of it.” GE Funding, 2017 WL 2880555, at *4 (quoting Last

Time Beverage Corp. v. F & V Distrib. Co., 951 N.Y.S.2d 77, 81–

82 (App. Div. 2012)). Neither party has provided sufficient

evidence that trade usage related to updates, modifications, or

any other term at issue was understood by the other party or was

so notorious that a person of ordinary prudence would be aware

of it. See supra Section III.E. Therefore, both parties failed

to meet the preponderance of the evidence standard and the Court

does not consider evidence of trade usage in defining these

terms.



                               30
    The text of the provision which is the subject of the

dispute is as follows:

         “Licensed IBM Background Software” means
         (a) all Software that exists as of the
         Effective Date in all available formats
         (Including Source Code and Object Code) that
         is owned by, or that has been developed or
         licensed by the IBM Research Group,
         including Tools, and that is listed on
         Exhibit A, including any modification,
         updates, upgrades, error corrections, bug
         fixes, diagnostic and/or testing tools, that
         are JDBC compliant, and other changes, if
         available (“Modifications”), and if such
         Modifications are not contractually
         prohibited under a Third Party agreement,
         and such Modifications are available, will
         be timely provided to Nuance; and where the
         Modifications continue to meet the scope
         contemplated in Article 2.1 regarding the
         licensing of Deep QA under this Agreement,
         as of the Effective Date and thereafter for
         a period of ten (10) years, and additional
         Software as agreed by the parties, provided
         to Nuance by IBM under the Agreement
         (collectively “Updates”) . . . .


    JX001.253–54.


    The parties present opposing views about whether this

language entitles Nuance to updates from only IBM Research or

from all of IBM. Nuance argues that this provision is separated

into two parts by the semicolon, the first part defining

modifications and the second part providing that for a period of

ten years, IBM will give Nuance these modifications, i.e.,

updates. Summ. J. Op. 21. IBM contends that the provision is


                               31
separated into two parts by the second to last comma, the first

part defining IBM Research modifications to which Nuance is

entitled under the agreement and the second part providing that

IBM will provide Nuance additional code pursuant to any separate

subsequent agreements. Summ. J. Op. 20. The SLA is ambiguous on

its face, and a genuine dispute of material fact exists about

the parties’ intent after considering the extrinsic evidence.

Summ. J. Op. 23, 27.

    The Court finds by the preponderance of the evidence that

this provision means Nuance is entitled to updates in the sense

of code that is added to DeepQA that made DeepQA commercially

usable, but not to products that are similar to or derived from

DeepQA. Thus, finished products, such as Watson Core, Tone

Analyzer, and Watson for Oncology, see supra Sections III.D.1,

III.E, were not updates under the agreement, but non-product

updates, such as the blue-washed code and other similar updates,

see supra Sections III.D.1-2, III.E, could be updates under the

agreement if they made DeepQA commercially usable. See supra

Section III.E.

    The pre-contractual discussions and negotiations show the

parties agreed to give Nuance a license to DeepQA code that was

usable in commercial products. The Court finds this was the

parties’ intent based on Nuance’s expressions of interest in


                               32
commercially viable code, not code with only game show

capabilities, and IBM’s representations that it would invest in

DeepQA to make it commercially viable. That said, the parties

did not intend to give Nuance any products developed by IBM,

even if the product borrowed a significant amount of code from

DeepQA (e.g., Watson Discovery Advisor) or was a productized

version of the DeepQA code (e.g., Watson Core). To that end, the

parties were explicit that Nuance would only be entitled to

domain independent code and the parties were negotiating a

separate agreement for products. While the parties did not

intend to give Nuance access to all the natural language

technology developed by IBM, their primary purpose was to give

Nuance access to any updates to DeepQA that would facilitate

Nuance’s creating commercially applicable products directly from

the DeepQA code (e.g., the blue-washed code).

    This mutual understanding about the agreement—that Nuance

would receive commercially applicable code—did not limit Nuance

to receiving updates created by IBM Research. Nuance

communicated to IBM that it wanted the updates to be broad, and

the parties never explicitly said the updates would be limited

to those developed by IBM Research. IBM relies on Nuance’s

general understanding that IBM’s groups operate as separate

units. Based on that understanding, however, Nuance sought to

ensure that the updates would come not only from IBM Research,

                               33
but from all of IBM’s units, by referring to IBM and not only

IBM Research in the applicable provisions.

    The parties’ conduct of performance confirms their mutual

intent was to give Nuance a license to DeepQA code that was

usable in commercial products and not a license to finished

products developed from DeepQA. IBM forked the code and

implemented a firewall to ensure the products it developed from

the DeepQA code, such as Watson Discovery Advisor and the Watson

Core, see supra Sections III.D, III.E, were not provided to

Nuance. And Nuance accepted this firewall and understood it

served the purpose of protecting IBM’s products, which were

ordinarily made by IBM Software. But IBM did not explicitly tell

Nuance that it would not receive any non-product updates, such

as the blue-washed code, see supra Section III.E, created

outside of IBM Research, and IBM in fact continued to give

Nuance non-product updates, including some created outside of

IBM Research.

    Further, the proposed amendment shows Nuance and IBM

understood the agreement to not limit updates to those created

by IBM Research. And IBM’s response after Nuance rejected the

amendment—i.e., IBM’s divestment from IBM Research and diversion

of investments to IBM Software—does not contradict this

understanding, but instead shows IBM understood Nuance was


                               34
entitled to updates from any unit within IBM (i.e., not just IBM

Research), but not products, which was IBM Software’s focus.

Thus, by investing in products, IBM sought to prevent Nuance

from obtaining IBM’s work on natural language technology when

the parties’ relationship soured over the amendment dispute.

         2.   Breach

    Because the SLA entitles Nuance to non-product updates,

made anywhere in IBM, that make DeepQA commercially usable, IBM

breached the agreement by withholding the updates made by IBM

Software that prepared DeepQA for commercial applications. This

includes only the updates developed by IBM Software between

August 2011 and June 2012—i.e., those developed during the blue-

washing of the DeepQA code—because these are the only updates

Nuance has shown were not products and made DeepQA commercially

viable. Nuance showed by the preponderance of the evidence that

the blue-washed code was a software architecture that was not

marketable as a product, unlike the Watson Core, and that the

blue-washed code made the DeepQA code commercially viable by

making it applicable beyond Jeopardy! to business solutions. See

supra Sections III.D.1, III.E. Nuance’s obtaining the blue-

washed code would have given it the benefit it sought from the

bargain—i.e., commercially usable code—and thus the withholding




                               35
of the blue-washed code frustrated the purpose of the

agreement.15

     Nuance failed to show that any software other than the

blue-washed code made DeepQA commercially usable and was not a

product. The evidence does not establish that the products IBM

developed, such as Watson Core and Watson for Oncology, were not

marketable products—and thus these were not updates under the

agreement. To the extent IBM did not give Nuance other non-

product updates created in IBM Research, see supra Sections

III.D.2, III.E, Nuance did not produce evidence that these

updates made DeepQA commercially viable—thus, these were also

not updates under the agreement. Therefore, IBM’s failure to

give Nuance the blue-washed DeepQA code was a material breach of

the SLA.

     Additionally, even if the terms of the SLA did not

expressly entitle Nuance to updates developed by IBM Software,

the preponderance of the evidence shows that IBM’s conduct

constitutes a breach of contract through a breach of the implied

covenant of good faith because its conduct effectively deprived

Nuance of the benefit of the bargain. Under New York law, all

contracts have an implied covenant of good faith and fair


15See Orlander v. Staples, Inc., 802 F.3d 289, 298 (2d Cir. 2015) (“In any
event, the question of the materiality of a breach ‘is usually a question of
fact and should be decided as a matter of law only where the inferences are
certain.’” (citation omitted)).

                                     36
dealing, and a breach of that covenant is “a breach of the

underlying contract.” Fasolino Foods Co. v. Banca Nazionale del

Lavoro, 961 F.2d 1052, 1056 (2d Cir. 1992) (quoting Geler v.

Nat’l Westminster Bank USA, 770 F. Supp. 210, 215 (S.D.N.Y.

1991) (citing Murphy v. Am. Home Prods. Corp., 448 N.E.2d 86, 91

(N.Y. 1983))). To be sure, the implied covenant “cannot be

construed so broadly as effectively to nullify other express

terms of a contract, or to create independent contractual

rights.” Fesseha v. TD Waterhouse Inv. Servs., 761 N.Y.S.2d 22,

23 (App. Div. 2003) (citations omitted). While the implied

covenant does not prevent a party from acting in its own

interest, it prevents a party from breaking an implied promise

that “is so interwoven” with an express promise in the contract

that the conduct destroys the ability of the nonbreaching party

to receive the benefit of the express promise. Thyroff v.

Nationwide Mut. Ins. Co., 460 F.3d 400, 407–08 (2d Cir. 2006)

(citing M/A-COM Sec. Corp. v. Galesi, 904 F.2d 134, 136 (2d Cir.

1990) (quoting Havel v. Kelsey-Hayes Co., 445 N.Y.S.2d 333, 336

(App. Div. 1981))).

    Although the separate claim for breach of the implied

covenant of good faith and fair dealing was dismissed at summary

judgment, Nuance may still recover under its breach of contract

claim for conduct that constitutes a breach of the implied

covenant. A claim for breach of the implied covenant of good

                               37
faith that is based on the same facts and that seeks the same

remedies as a claim for breach of contract will be dismissed as

duplicative.16 Arcadia Biosciences, Inc. v. Vilmorin & Cie, 356

F. Supp. 3d 379, 400 (S.D.N.Y. 2019) (quoting Houbigant, Inc. v.

ACB Mercantile (In re Houbigant, Inc.), 914 F. Supp. 964, 989

(S.D.N.Y. 1995) (citing R.H. Damon & Co. v. Softkey Software

Prods., Inc., 811 F. Supp. 986, 992 (S.D.N.Y. 1993) (citing

Tesoro Petroleum Corp. v. Holborn Oil Co., 484 N.Y.S.2d 834, 835

(App. Div. 1985)))). But where the meaning of a contract is in

doubt, courts allow a breach of contract claim and a breach of

the implied covenant of good faith claim to be pleaded in the

alternative. Hard Rock Cafe Int’l, (USA), Inc. v. Hard Rock

Hotel Holdings, LLC, 808 F. Supp. 2d 552, 567 (S.D.N.Y. 2011).17

And there may be a breach of an express provision through

conduct that constitutes a breach of the implied covenant. See

Ret. Bd. of Policemen’s Annuity & Benefit Fund of City of Chi.

v. Bank of N.Y. Mellon, No. 11-5459, 2014 WL 3858469, at *4

(S.D.N.Y. July 30, 2014) (noting that a claim for breach of the

implied covenant is “inherent in every breach of contract claim”


16    In this case, Judge Karas granted IBM’s Motion for Summary Judgment
pertaining to the implied covenant claim because it was duplicative and
redundant of the breach of contract claim. See Summ. J. Op. 29-31. Thus, the
Court will not consider the implied covenant claim as a separate claim, but
rather as an alternative basis for liability under the breach of contract
claim.
17    See also Reilly v. NatWest Mkts. Grp. Inc., 181 F.3d 253, 263 (2d Cir.
1999) (holding that claims under contract and quasi-contract may be pleaded
in the alternative when the meaning of the contract is unclear (citing N.Y.
C.P.L.R. 3002 (McKinney 1991))).

                                     38
and that a “viable breach of contract claim [may be] based on [a

breach of the] implied covenant” (citing ABN AMRO Bank, N.V. v.

MBIA Inc., 952 N.E.2d 463, 474-75 (N.Y. 2011))).18

     The Court finds by the preponderance of the evidence that

IBM breached the implied covenant of good faith in the SLA by

withholding non-product updates from Nuance that made the DeepQA

code commercially usable (i.e., the blue-washed code). In

response to Nuance not agreeing to amend the terms of the SLA,

IBM moved knowledgeable engineers out of IBM Research and into

IBM Software, effectively limiting IBM Research from creating

updates to which Nuance would be entitled. Instead, IBM invested

in IBM Software creating products (e.g., Watson Explorer) that

Nuance would not be entitled to receive. In the process of

developing these products, however, IBM created updates to

DeepQA that made the code commercially viable without making it

a product—specifically, in making the Watson Core product, IBM

developed the blue-washed code updates. Thus, IBM created

updates to DeepQA under the SLA when it created the blue-washed

code updates that made DeepQA commercially usable, and it

breached the agreement when it did not provide these updates to

Nuance. IBM took these steps in bad faith for the purpose of



18    See also Carvel Corp. v. Diversified Mgmt. Grp., Inc., 930 F.2d 228,
230 (2d Cir. 1991) (holding that it was reversible error for the trial court
to not give the jury a good faith instruction on a breach of contract claim).

                                     39
depriving Nuance of the benefit of the bargain—DeepQA code that

was commercially usable—in response to Nuance not acceding to

IBM’s request to amend the contract.

     B.    Statute of Limitations19

     Under New York law, there is a six-year statute of

limitations period for breach of contract suits, but this

limitations period can be shortened by contract, and “the

shorter period controls as long as it is reasonable.” Ajdler v.

Province of Mendoza, 890 F.3d 95, 99 (2d Cir. 2018) (first

citing N.Y. C.P.L.R. 201 (Consol. 2021); then citing John J.

Kassner & Co. v. City of New York, 389 N.E.2d 99, 103 (N.Y.

1979); and then citing Executive Plaza, LLC v. Peerless Ins.

Co., 5 N.E.3d 989, 991 (N.Y. 2014)), aff’d, 768 F. App’x 78 (2d



19    Nuance initially brought three counts: declaratory judgment, breach of
contract, and breach of the implied covenant of good faith and fair dealing.
Judge Karas dismissed the implied covenant claim as duplicative of the breach
of contract claim, so this Court now only has two counts to consider: the
declaratory judgment claim and the breach of contract claim (which includes
the implied covenant claim). Nuance’s declaratory judgment claim that IBM is
required to deliver all updates to the Licensed IBM Background Software,
regardless of where they are developed within IBM, is essentially a request
for a declaratory judgment that IBM breached its contract with Nuance. Courts
in New York apply the same statute of limitations to declaratory judgment
claims that they do to the underlying claim for breach of contract. See,
e.g., Gandhi v. Nayak, 539 N.Y.S.2d 335, 336 (App. Div. 1989) (“Since this is
a declaratory judgment action, we find that the six-year Statute of
Limitations, applicable to the plaintiff’s breach of contract claim, which
underlies the instant action, controls the time in which this action must be
commenced.” (citations omitted)); Meadowbrook Farms Homeowners Ass’n v. JZG
Res., Inc., 963 N.Y.S.2d 300, 302 (App. Div. 2013) (holding that “[t]he same
six-year statute of limitations governs the plaintiff’s declaratory judgment
causes of action.” (citation omitted)). Thus, given the Court’s decision that
the breach of contract claim is barred by the statute of limitations, the
declaratory judgment claim, which is subject to the same statute of
limitations, is also barred.

                                     40
Cir. 2019). Ordinarily, the statute of limitations for a breach

of contract claim begins running once the contract is breached,

regardless of the injured party’s knowledge. T&N PLC v. Fred S.

James & Co., 29 F.3d 57, 59–60 (2d Cir. 1994) (citing Ely-

Cruikshank Co. v. Bank of Montreal, 615 N.E.2d 985, 986 (N.Y.

1993)); see also ABB Indus. Sys. v. Prime Tech., 120 F.3d 351,

360 (2d Cir. 1997) (“[I]n New York it is well settled that the

statute of limitation for breach of contract begins to run from

the day the contract was breached, not from the day the breach

was discovered, or should have been discovered.” (first citing

Ely-Cruikshank Co., 615 N.E.2d at 968-88; and then citing Nat’l

Life Ins. Co. v. Frank B. Hall & Co. of N.Y., 494 N.E.2d 449,

450 (1986))). But while the limitations period ordinarily begins

to run from the moment the cause of action accrues, clear

language in the contract that sets the start of the limitation

clock at another time will control. See Fabozzi v. Lexington

Ins. Co., 601 F.3d 88, 91 (2d Cir. 2010) (citing Steen v.

Niagara Fire Ins. Co., 89 N.Y. 315, 322-24 (1882)).

    Here, there is a reasonable and enforceable contractual

limitations period of two years from when the plaintiff obtained

actual knowledge of the alleged breach. Summ. J. Op. 10-11, ECF

No. 150. Nuance filed suit on June 30, 2016. Nuance claims that

it did not obtain actual knowledge until 2015, when IBM told

Nuance that “there was a whole corpus of core technology that we

                               41
didn’t have access to, that there, in fact, was a separate

[DeepQA] core.” Trial Tr. 551. Thus, to prevail on the statute

of limitations defense, IBM must show that before June 30, 2014,

Nuance obtained actual knowledge of the alleged breach.

     Actual knowledge may be proven by circumstantial evidence,

and evidence of willful blindness can be considered in

determining actual knowledge.20 See U.S. Bank, Nat’l Ass’n v. UBS

Real Est. Sec. Inc., 205 F. Supp. 3d 386, 425 (S.D.N.Y. 2016)

(quoting Woloszynowski v. N.Y. Cent. R.R. Co., 172 N.E. 471,

472-73 (N.Y. 1930)) (citing Reed v. Fed. Ins. Co., 510 N.Y.S.2d

618, 622 (App. Div. 1987), aff’d, 523 N.E.2d 480 (N.Y. 1988)).

           1.    Willful Blindness

                 a. The Willful Blindness Doctrine21

     “Under New York law, where a party ‘had sufficient

information to impose a duty upon it to make further inquiry


20    Given that the parties agree that actual knowledge is the applicable
test here, this case is distinct from Meda AB v. 3M Co., 969 F. Supp. 2d 360
(S.D.N.Y. 2013). Meda was a breach of contract case in which the plaintiff
argued that the defendant breached a representation in their contract that
stated “‘[t]o Seller’s Knowledge, the Business is not in violation of any
Law.’ ‘Seller’s Knowledge’ is defined in the [contract] as ‘the actual
knowledge of any individuals without inquiry listed in Section 1.01(e) of the
Seller Disclosure Schedule,’ . . . .” Id. at 380 (first alteration in
original). The court held that the plaintiff’s attempt to impose a willful
blindness theory of liability onto the representation was inconsistent with
the definition of “Seller’s Knowledge” in the contract, given that the
contract only referred to what defendants actually knew “without
inquiry.” Id. Here, there is no such similar “without inquiry” language in
the contract between Nuance and IBM.
21    The doctrine of willful blindness originated in the criminal context
and can be useful in establishing the mens rea for a variety of crimes. See,

                                     42
. . . its failure to do so constituted “willful blindness.”’”

U.S. Bank, 205 F. Supp. 3d at 425 (quoting Scher L. Firm, LLP v.

DB Partners I, LLC, 948 N.Y.S.2d 335, 337 (App. Div. 2012)).

“[A] willfully blind defendant is one who takes deliberate

actions to avoid confirming a high probability of wrongdoing and

who can almost be said to have actually known the critical

facts.” Id. (alteration in original) (quoting Scher L. Firm, 948

N.Y.S.2d at 338) (citing Viacom Int’l, Inc. v. YouTube, Inc.,

676 F.3d 19, 35 (2d Cir. 2012)).22



e.g., United States v. Rivera, 944 F.2d 1563, 1573 (11th Cir. 1991) (treating
“deliberate ignorance,” a corollary of willful blindness, as a state of mind
equally culpable as actual knowledge); United States v. Rothrock, 806 F.2d
318, 323 (1st Cir. 1986) (“The purpose of the willful blindness theory is to
impose criminal liability on people who, recognizing the likelihood of
wrongdoing, nonetheless consciously refuse to take basic investigatory
steps.”); United States v. One 1973 Rolls Royce, V.I.N. SRH-16266 by &
Through Goodman, 43 F.3d 794, 808-09 (3d Cir. 1994) (recognizing that “the
mainstream conception of willful blindness [is] a state of mind of much
greater culpability than simple negligence or recklessness, and more akin to
knowledge” (first citing Rivera, 944 F.2d at 1570; and then citing Rothrock,
806 F.2d at 323)).
22    On the civil side, the doctrine has venerable roots in New York dating
back to the late 1800s or early 1900s. The most applicable case is Reed v.
Gannon, 50 N.Y. 345 (1872). In Reed, under a separation agreement between a
husband and wife, the husband transferred certain property to the wife and
agreed to pay off any existing mortgages within ninety days. Id. at 348. The
husband had mortgaged the property to a creditor and failed to pay off the
debt. See id. at 349. The creditor then instituted foreclosure proceedings on
the property, and the wife filed an action to restrain the foreclosure,
arguing that she was a bona fide transferee. See id. at 351. The trial court
found in favor of the wife, and the appellate court affirmed. See id. at 352.
The creditor appealed. See id. The New York Court of Appeals reversed and
remanded for a new trial, holding that the wife had actual notice that
mortgages existed based on the language in the separation agreement. See id.
The court further held that the wife’s failure to inquire as to the extent
and description of the mortgages constituted willful blindness, so the wife
was deemed to have notice as to the extent and description of the mortgages
as well. See id. at 349-51 (“The omission to make the proper examination or
inquiry is gross negligence, which prevents the purchaser from being regarded
as bona fide. . . . If the natural and obvious inquiry was not even made of
Reed, the vendor, it was one of the cases characterized in the authorities as
willful blindness.”).

                                     43
    The doctrine in New York is regularly applied in the civil

context to cases concerning investment securities under New

York’s Uniform Commercial Code (“U.C.C.”) section 8-105(a)(2),

which states that a person has notice of an adverse claim if

“the person is aware of facts sufficient to indicate that there

is a significant probability that the adverse claim exists and

deliberately avoids information that would establish the

existence of the adverse claim.” N.Y. U.C.C. Law § 8-105(a)(2)

(Consol. 2021). The court in Scher Law Firm noted that the

Second Circuit has described this provision as the “willful

blindness” test. 948 N.Y.S.2d at 338 (quoting SEC v. Credit

Bancorp, Ltd., 386 F.3d 438, 448 (2d Cir. 2004)).

    This Scher Law Firm formulation of the doctrine, see id.,

has been extended by New York state courts to cases falling

outside of the U.C.C. Article 8 context. For example, in

Wilmington Trust v. MC-Five Mile Commercial Mortgage Finance

LLC, 99 N.Y.S.3d 11 (App. Div. 2019), the defendant breached a

loan contract because a lockbox agreement required by the

contract was not timely completed, which constituted an event of

default under the contract. The defendant denied knowledge that

the lockbox agreement was not timely completed. See id. at 12.

However, the defendant was a required party to the lockbox

agreement, so the court found that it must have known that it

never signed the agreement. Id. The court held that the

                               44
plaintiff was entitled to partial summary judgment on its cause

of action seeking specific performance of the contract because

“[a]t the very least, these facts demonstrate that defendant was

willfully blind with respect to the status of the lockbox

agreement, which is evidence that defendant had knowledge of

that status.” Id. (emphasis added) (citations omitted).

     More recently, the doctrine was applied by another New York

state court in a breach of contract case, Daimler Trust v.

Progressive Casualty Insurance Co., No. 901931-19, 2020 N.Y.

Misc. LEXIS 10959 (Sup. Ct. Nov. 5, 2020). In Daimler Trust, the

plaintiff’s insurance company, Progressive, wrongly identified

the plaintiff as the owner of the vehicle that the plaintiff

insured with Progressive. Id. at *3. The plaintiff argued that

Progressive’s failure to review any document other than the

plaintiff’s application for insurance, such as title or

registration, amounted to willful blindness. Id. The court

granted Progressive’s motion for summary judgment, finding that

Progressive was not willfully blind because the plaintiff did

not allege or provide any proof that Progressive had actual

knowledge of the plaintiff’s lack of an ownership interest in

the vehicle. Id. at *13.23




23    This is unlike the present case, given that IBM alleges actual
knowledge and has provided evidence to support this allegation.

                                     45
    Federal courts in New York have also applied the doctrine.

U.S. Bank, National Association v. UBS Real Estate Securities

Inc., 205 F. Supp. 3d 386, 399 (S.D.N.Y. 2016), involved a

breach of contract action relating to residential mortgage-

backed securities (“RMBS”). The contract required the defendant

to provide prompt notice to the plaintiffs if it discovered that

certain warranties in the contract had been breached, so the

issue became whether the defendant had knowledge of certain

breaches. See id. at 425. The plaintiffs argued that the

defendants failed to provide notice of certain breaches despite

having knowledge of them due to willful blindness. See id.

    The court found that the defendant was not willfully blind

despite shutting down its surveillance group, which had allowed

it to discover any widespread breaches of warranties, because it

had an unrelated justification for shutting down the

surveillance group. See id. at 426-27 (explaining that the

surveillance group laid off “hundreds of people, almost [the]

entire business in the Fall of 2007, and then essentially

everyone else was laid off in the Spring of 2008. . . . the

entire business was imploding”). The court reasoned that “the

principal purpose of the surveillance group was to monitor loans

with an eye toward the marketing of future RMBS products to

investors. . . . The closing of the surveillance group . . .

dovetailed with the collapse of the broader housing market and

                               46
investor interest in RMBS deals.” Id. at 427. Thus, the court

concluded that the closing of the surveillance group “does not

prove that [defendant] took ‘deliberate actions to avoid

confirming a high probability of wrongdoing,’ or that

[defendant] ‘can almost be said to have actually known the

critical facts’ concerning widespread breaches across the three

trusts.” Id. (quoting Scher L. Firm, 948 N.Y.S.2d at 338)

(citing Viacom Int’l, 676 F.3d at 35).24

     Therefore, New York’s willful blindness doctrine imposes

upon a party a duty to inquire, the scope of which is defined by

the extent of the knowledge of the breach that it possesses. In

other words, the more a party knows about the existence and

extent of the breach, the more direct and specific is the duty

to inquire. See Reed v. Gannon, 50 N.Y. 345, 349-51 (1872) (“The

omission to make the proper examination or inquiry is gross

negligence . . . . If the natural and obvious inquiry was not

even made . . . it was one of the cases characterized in the

authorities as willful blindness.” (emphasis added)).

                 b. Applying the Doctrine to the Instant Case

     With this background in mind, the issue here is whether

Nuance obtained actual knowledge prior to June 30, 2014, that


24    The procedural posture of U.S. Bank is most analogous to the instant
case given that the opinion was also written after conducting a bench trial.
See 205 F. Supp. 3d 386 at 399.

                                     47
IBM was not providing it with DeepQA updates developed by IBM

Software as required under the agreement. The statute of

limitations is an affirmative defense. Therefore, for IBM to

prevail, it must show by a preponderance of the evidence that

before June 30, 2014, Nuance obtained such actual knowledge. In

this case, actual knowledge can be inferred from the evidence

that Nuance knew that (1) IBM Software was developing updates to

DeepQA and (2) IBM was withholding code developed by IBM

Software.

    As to the first prong (i.e., that Nuance knew IBM Software

was developing updates to DeepQA), the following evidence shows

Nuance knew IBM Software was creating updates to DeepQA and

products based on DeepQA:

        •   David McQueeney (IBM’s Chief Innovation Officer and

            former Vice President of Software in IBM Research)

            credibly testified that he told Nuance that “IBM

            Research had given [IBM Software] a copy of DeepQA,

            and [IBM Software] was working on commercializing

            this technology.” McQueeney Decl. 5.

        •   In a 2012 email between several Nuance and IBM

            employees, Angus McIntyre (a Group Product Manager

            for IBM) notes “our [IBM Software] efforts on Watson:

            1) Our specific enhancements (completed and planned)


                                48
                 to the DeepQA engine and 2) Our specific products in

                 the analytic space.” DX71.

            •    In a 2012 internal Nuance email, Joseph Petro

                 (Nuance’s Chief Technology Officer) said Angus

                 McIntyre told him that “[t]he IBM [Software] is

                 working specifically on the Jeopardy engine and

                 generalizing to a base core set of capabilities that

                 are domain agnostic.” DX88.

            •    Joseph Petro also credibly testified that “by the

                 latest, April 3rd, 2012, [he was] aware that the IBM

                 software group was working specifically on DeepQA

                 and, in fact, the domain independent code associated

                 with DeepQA.” Trial Tr. 92–93.

        •       In a 2012 email from Jeanne McCann (Nuance’s former

                Chief Information Officer) to Paul Ricci, Nuance’s CEO

                at the time, McCann noted “they have done work on

                ‘vanilla’ productization of Watson, solely in the IBM

                [Software]. They took an image of the code and have

                gone on their own.” DX87.

        •       McCann also credibly testified by way of deposition25

                that Nuance was aware of “software hygiene or

                productization” work “that the software group had


25    This testimony, as well as all other deposition testimony referred to
in this memorandum, was made part of the trial record.

                                     49
           done,” which she defined as being “the kinds of work

           you might do to make sure that you can apply it to a

           number of third-party kinds of customers.” McCann Dep.

           188.

       •   In a 2011 email to Ricci, McCann noted “IBM

           [Software’s] investments in ‘industrialization’ of the

           Watson domain-independent core.” DX138.

    The Court finds by a preponderance of the evidence that

Nuance, at the highest level of management, knew IBM was

creating updates to DeepQA.

     As to the second prong (i.e., Nuance’s knowledge that IBM

was withholding code developed by IBM Software), the following

evidence shows Nuance knew IBM would not provide it with IBM

Software’s DeepQA work:

       •   McQueeney (IBM’s Chief Innovation Officer and former

           Vice President of Software in IBM Research) credibly

           testified that Ricci was told at a meeting “that

           Nuance was not entitled to any Modifications developed

           by [IBM Software].” McQueeney Decl. 7.

       •   McCann credibly testified by way of deposition that

           she understood Manoj Saxena, IBM’s General Manager for

           the Watson Division, to be threatening “that IBM

           wasn’t going to deliver the full set of updates to the

                                50
            DeepQA domain-independent core” prepared “[o]utside of

            research.” McCann Dep. 166–67.

        •   A 2013 internal memorandum by McCann to Ricci noted

            the IBM Research-specific nature of the updates in

            saying that McQueeney “reinforced last week that we

            were indeed receiving all the work IBM Research was

            doing on Watson.” DX103 (emphasis added).

        •   John Kelly (IBM’s Executive Vice President and former

            Senior Vice President of IBM Research) testified that

            starting in 2011, he repeatedly told Ricci that “IBM

            was not giving Nuance the work done by [IBM Software]

            to commercialize DeepQA.”26 Kelly Decl. 10.

        •   Credible deposition testimony from Mark Fanty

            (Nuance’s Director of Core Research) indicates that

            Murthy Devarakonda (a Distinguished Research Staff

            Member and Manager for IBM) told him that Nuance would



26    Nuance impeached Kelly during cross examination with (1) his admission
that “there are no documents in this case that back[] up what [he] claim[s]
[he] told [Ricci],” July 28 Trial Tr. 56–57, and (2) contemporaneous internal
Nuance emails from 2010 where Ricci says the “head of [IBM] research brought
up . . . the application of this technology to the medical field,” PX7, and
“made very strong commitments concerning resource dedication and rapid focus
on achieving a demonstrable product in healthcare,” PX24. See July 28 Trial
Tr. 37–38 (Kelly testified that his “recollection of the conversation back in
September of 2010 is different than . . . what is marked in this
contemporaneous document.”). That said, Michael Rhodin, IBM’s former Senior
Vice President of Watson Business Development, testified in his deposition
consistently with Kelly—i.e., that he also told Ricci that IBM Software was
“going to create a commercialization project” and that “Nuance would not get
the updates or upgrades made to the software.” Rhodin Dep. 73–74. The Court
finds this testimony credible.

                                     51
    get “only what’s from research not from what’s outside

    research,” and that “[y]ou don’t get anything from

    software group,” despite Fanty’s knowledge “that the

    software group was doing something that involved

    DeepQA.” Fanty Dep. 43, 83, 108.

•   A 2013 internal memorandum written by McCann to Ricci

    states as follows:

    the IBM Software Group wants to be absolutely
    sure that none of their software or work is to be
    made available to Nuance. There may well have
    been a transfer of the entire Watson code tree to
    the Software Group in order to allow IBM to
    execute work in the [Software Group] completely
    independently of IBM Research in order to keep
    any such work exclusive to IBM.
    DX 103.4.

•   McCann noted in a 2011 internal email that “we need to

    have our attorneys involved at this point on the whole

    updates thing.” DX84.

•   Another internal Nuance email from McCann to Ricci

    notes “a notable ‘pulling back’ by IBM” on, inter

    alia, giving Nuance “[a]ccess to the ‘full’ set of

    modifications by IBM to Watson Core.” DX138.6.

•   Yet another internal Nuance email from McCann to Ricci

    stated, “And Watson of course - where IBM Research may

    be adhering to the letter of any agreements but failed

    the spirit.” DX126.

                            52
    Moreover, on this second prong, IBM told Nuance that a

firewall had been erected between IBM Research and IBM Software

for the purpose of preventing Nuance from accessing IBM Software

work product:

       •   Kelly testified he told Ricci that “IBM had erected a

           virtual firewall [to prevent] Nuance claiming [IBM

           Software]’s DeepQA commercialization work.” Kelly

           Decl. 10.

       •   McCann’s credible deposition testimony said that

           Nuance knew “that IBM Software group was not having

           IBM Research collaborate directly on its projects,”

           and that this resulted in a suspicion “that Software

           group [was] doing work on the Watson code that [Nuance

           was] not getting.” McCann Dep. 199–200, 214.

       •   A 2013 internal memorandum written by McCann to Ricci

           states, “Due to their interpretation [of the

           agreement] (or concern that there may be a different

           interpretation), the IBM Software Group is not

           allowing any joint work with IBM Research to occur.”

           DX103.4.

    Therefore, the Court finds by a preponderance of the

evidence that Nuance knew IBM was withholding code developed by

IBM Software.


                                53
     Given what IBM communicated to Nuance, and what Nuance

understood at the time, the Court concludes that Nuance was

sufficiently aware of the significant possibility that updates

to DeepQA were being developed by IBM Software, and that not all

the updates would be delivered to Nuance, specifically including

the key software hygiene and productization updates in the

“blue-washed” code. See U.S. Bank, 205 F. Supp. 3d at 425 (“[A]

willfully blind defendant is one who . . . can almost be said to

have actually known the critical facts.” (quoting Scher L. Firm,

948 N.Y.S.2d at 338) (citing Viacom Int’l, 676 F.3d at 35)).

Despite this awareness, Nuance avoided confirming the

information it received from IBM by making only general and non-

specific inquiries concerning the updates that were not being

delivered to it.27 See id. at 427 (describing willful blindness

as taking “deliberate actions to avoid confirming a high

probability of wrongdoing” (quoting Scher L. Firm, 948 N.Y.S.2d

at 338) (citing Viacom Int’l, 676 F.3d at 35)).

     Notwithstanding the above, Nuance claims that upon

receiving some information that IBM was not performing under the

agreement, it sought general assurances from IBM that it was

providing all the updates to which Nuance was entitled under the


27    Thus, Nuance’s argument that it could not independently verify what
updates were being provided and what updates were not being provided is not
persuasive, given that Nuance could have confirmed the breach by asking IBM
more specific questions.

                                     54
agreement. Nuance argues it did not seek specific assurances

because it thought it might get the updates anyway or that the

withholding of IBM Software updates was only temporary. The key

question is then whether Nuance’s general and non-specific

inquiries to IBM were sufficient to satisfy its duty to inquire,

arising from the information it had in its possession at the

time—i.e., that IBM was not providing it with all the DeepQA

updates under the agreement. Or, to put it another way, as IBM

contends, did Nuance consciously avoid confirming that IBM was

in breach of the agreement by making only general and non-

specific inquiries of IBM? See id. at 425 (“Under New York law,

where a party ‘had sufficient information to impose a duty upon

it to make further inquiry . . . its failure to do so

constituted “willful blindness.”’” (quoting Scher L. Firm, 948

N.Y.S.2d at 337)).

    The following evidence shows that Nuance consciously

avoided confirming that IBM was not providing it with DeepQA

updates developed by IBM Software by not asking IBM that

specific question but only seeking general assurances, despite

the fact that Nuance could not independently verify what updates

were being provided and what updates were not being provided:

       •   In a 2013 email correspondence between Nuance and IBM,

           Nuance’s Mark Fanty stated that one of the things

           Nuance wanted “to get straight going forward” was “the

                                55
    scope of the domain independent work that Nuance will

    continue to receive.” PX84.2. IBM’s Murthy Devarakonda

    responded and stated that moving forward “under the

    [agreement], we will deliver Modifications to the

    Watson code as per the [agreement],” and proceeded to

    quote the entire updates provision to the agreement.

    PX84.

•   Ricci testified that given “a growing concern within

    Nuance . . . that they weren’t really sharing

    everything with us . . . I would bring this up with

    [Kelly].” Trial Tr. 522.

•   As McCann acknowledged, “Nuance [n]ever reach[ed] out

    to IBM to say, you know, are you providing us with all

    of the productization updates that the software group

    is making to the domain-independent core,” but instead

    Nuance “assumed [IBM would] be living up to the

    agreement.” McCann Dep. 196-97.

•   McCann told McQueeney that Nuance “want[s] to be

    assured that we are receiving all of the updates to

    which we’re entitled.” McCann Dep. 239.

•   McQueeney confirmed that McCann “question[ed] [him] to

    make sure [Nuance] received all of the updates

    [Nuance] was entitled to.” Trial Tr. 299-300.



                         56
•   Paul Reardon (former IBM Business Development Manager

    for IBM Research) similarly testified that he “heard

    some complaints from Nuance that they believed they

    were not receiving sufficient updates pursuant to the

    [agreement].” Trial Tr. 397.

•   Ricci testified that “Kelly assured [him] that IBM was

    working on progressing and developing DeepQA, IBM was

    still very committed to DeepQA, but things take time,

    and IBM was doing everything they said they would do,

    including providing Nuance all IBM updates, upgrades

    and other changes and modifications to the DeepQA

    technology.” Ricci Decl. 10.

•   Helgi Bloom (Nuance’s former Vice President of

    Corporate Development) testified that Nuance, mostly

    through McCann, “sought reassurance from IBM and

    received it.” Trial Tr. 239-40.

•   McQueeney testified that he assured “McCann that

    Nuance had received everything it was entitled to.”

    Trial Tr. 300.

•   Deposition testimony from McCann corroborates that

    McQueeney gave her “assurances that the code base was

    the same [as IBM Research was using] and that we were

    receiving all the updates.” McCann Dep. 184, 235.



                         57
    Given that Nuance knew (1) IBM Software was developing

products based on DeepQA and (2) IBM was withholding code

developed by IBM Software, the aforementioned generalized

inquiries by Nuance and assurances by IBM were insufficient to

satisfy Nuance’s duty to inquire. The scope of the duty to

inquire, as explained above, is defined by the extent of the

knowledge that the non-breaching party has in its possession.

See supra Section IV.B.1.a.

    Under these circumstances, the Court concludes that

Nuance’s awareness of IBM Software’s work on DeepQA and IBM’s

withholding of IBM Software’s work from Nuance means it “had

sufficient information to impose a duty upon it to make further

inquiry” under the willful blindness doctrine. See U.S. Bank,

205 F. Supp. 3d at 425 (quoting Scher L. Firm, 948 N.Y.S.2d at

337). And by only asking in general terms and not directly or

specifically about the IBM Software updates being withheld, the

“failure to do so constituted ‘willful blindness.’” Id. (quoting

Scher L. Firm, 948 N.Y.S.2d at 337). Unlike in U.S. Bank, where

there was a justification unrelated to willful blindness for why

the defendant was unable to learn of the breach, see supra

Section IV.B.1.a, there is no plausible explanation here for

Nuance’s failure to make direct and specific inquiries to IBM.

Even if, as Nuance contends, it believed it would get the IBM

Software updates later despite their being withheld at the time,

                               58
this does not excuse its failure to inquire in these

circumstances.

    Given Nuance’s willful blindness, the Court further

concludes that Nuance had actual knowledge that IBM was

breaching the agreement prior to June 30, 2014, i.e., more than

two years before Nuance filed suit. Thus, Nuance’s claims are

barred by the contractual limitations period because it had

actual knowledge of the breach more than two years before it

filed suit.

                                ***

    Nuance’s arguments that the continuing breach doctrine or

the doctrine of equitable estoppel saves their claims are

unavailing and will be explained seriatim.

         2.      Continuing Breach

    The continuing breach doctrine does not protect Nuance’s

claims from being barred by the contractual limitations period.

    Under the continuing breach doctrine, where “a contract

requires continuing performance over a period of time, each

successive breach may begin the statute of limitations running

anew.” Guilbert v. Gardner, 480 F.3d 140, 150 (2d Cir. 2007)

(first citing Bulova Watch Co. v. Celotex Corp., 389 N.E.2d 130,

132 (N.Y. 1979); then citing Stalis v. Sugar Creek Stores, Inc.,

744 N.Y.S.2d 586, 587-88 (App. Div. 2002); then citing Orville

                                 59
v. Newski, Inc., 547 N.Y.S.2d 913, 914 (App. Div. 1989); and

then citing Airco Alloys Div. v. Niagara Mohawk Power Corp., 430

N.Y.S.2d 179, 186 (App. Div. 1980)). Thus, each successive

breach “re-commences the statute of limitations such that

damages can be awarded beginning ‘from the date calculated by

subtracting the limitations period from the date of filing.’”

Kwan v. Schlein, 441 F. Supp. 2d 491, 501 (S.D.N.Y. 2006)

(quoting West Haven v. Com. Union Ins. Co., 894 F.2d 540, 546

(2d Cir. 1990); and relying on continuing breach principles

under New York law, see Won’s Cards, Inc. v.

Samsondale/Haverstraw Equities, Ltd., 566 N.Y.S.2d 412, 415

(App. Div. 1991)).

    However, the doctrine only applies where there is “a series

of independent, distinct [breaches],” not one breach that

continues to cause harm or increases the damages by the passage

of time without performance. See Mindspirit, LLC v. Evalueserve

Ltd., 346 F. Supp. 3d 552, 593 (S.D.N.Y. 2018) (quoting Henry v.

Bank of Am., 48 N.Y.S.3d 67, 70 (App. Div. 2017)). In other

words, it is insufficient that a single breach causes multiple

effects; instead, “the plaintiff’s claims must be ‘inherently

susceptible to being broken down into a series of independent

and distinct events or wrongs, each having its own associated

damages.’” Miele v. Pension Plan of N.Y. State Teamsters Conf.

Pension & Ret. Fund, 72 F. Supp. 2d 88, 102 (quoting Brown Park

                               60
Estates-Fairfield Dev. Co. v. United States, 127 F.3d 1149, 1456

(Fed. Cir. 1997)); see also Selkirk v. State, 671 N.Y.S.2d 824,

825 (App. Div. 1998) (“[A]pplication of the doctrine . . . may

only be predicated on continuing unlawful acts and not on the

continuing effects of earlier unlawful conduct.” (citation

omitted)).

    A contract that requires continuous performance may be

breached partially a series of times or completely a single

time, and the latter, a single complete breach, is effected by

repudiation or by a failure to perform that substantially

frustrates the purpose of the contract. Kwan, 441 F. Supp. 2d at

501 (quoting 4 Corbin on Contracts, ch. 53, § 956 (1951))

(citing Won’s Cards, 566 N.Y.S.2d at 415); see Kobayashi

Ventures, LLC v. Papertech Inc., No. 08 Civ. 04450, 2009 WL

10738379, at *4 (S.D.N.Y. Feb. 23, 2009) (“Where the continuous

performance required by a contract contemplates something more

than cash payments, the statute of limitations begins to run

when nonperformance is coupled with repudiation.” (citing

Restatement (Second) of Contracts § 243(2) (Am. L. Inst. 1981),

and relying on principles of continuous performance under New

York law, see, e.g., Green v. Petersen, 112 N.E. 746 (N.Y.

1916))). Repudiation occurs “when a party manifests an intent

not to perform, either by words or by deeds.” Aetna Cas. & Sur.

Co. v. Aniero Concrete Co., 404 F.3d 566, 587 (2d Cir. 2005)

                               61
(first, third, and fourth citations omitted) (citing Key Bank of

N.Y., N.A. v. K.H. Assocs., 620 N.Y.S.2d 537, 537 (App. Div.

1994)).

    Here, the continuing breach doctrine applies because the

contract requires continuing performance over ten years.

However, the doctrine does not preserve Nuance’s claims because

IBM’s breach was a single complete breach. Nuance claims that

IBM breached the contract by not giving Nuance all the updates

connected to the DeepQA technology. But as explained further in

the Court’s breach of contract discussion, see supra Section

IV.A, the Court finds that IBM breached a material term of the

agreement once—when it failed to give Nuance the set of updates

that were “blue-washed” (i.e., the process of deleting code that

is not suitable for commercial use and replacing it with code

that can be used in a commercial product).

    Regardless of whether IBM delivered or failed to deliver

any of the other updates, the withholding of the blue-washed

code materially breached the agreement and substantially

frustrated its purpose. See Kwan, 441 F. Supp. 2d at 501

(quoting 4 Corbin on Contracts, ch. 53, § 956 (1951)) (citing

Won’s Cards, 566 N.Y.S.2d at 415) (explaining that a single

complete breach is effected by either repudiation or by a

failure to perform that substantially frustrates the purpose of


                               62
the contract).28 Thus, because IBM’s breach was a single complete

breach, the doctrine of continuing breach does not defeat the

statute of limitations defense.29

           3.    Equitable Estoppel

     Equitable estoppel likewise does not preserve Nuance’s

claims because Nuance’s knowledge of the scope and extent of the

breach precludes the application of the doctrine. Under the

doctrine of equitable estoppel, a court may “bar the application

of the statute of limitations due to representations or conduct

by a party which induces the opposing party to postpone bringing

suit on a known cause of action, or which fraudulently conceals

an action unknown to the opposing party.” Abercrombie v. Andrew

Coll., 438 F. Supp. 2d 243, 265 (S.D.N.Y. 2006) (citing Knaysi

v. A.H. Robins Co., 679 F.2d 1366, 1368 (11th Cir. 1982)

(quoting Parsons v. Dep’t of Transp., 344 N.Y.S.2d 19, 24 (Sup.

Ct. 1973))).




28    Here, there was no repudiation because IBM did not specifically and
unequivocally tell Nuance that Nuance would not receive any updates developed
outside of IBM Research. Nonetheless, there was a single complete breach
because IBM’s failure to provide Nuance with the IBM Software updates that
made DeepQA commercially usable, in 2012, was a failure to perform that
substantially frustrated the purpose of the contract.
29    Alternatively, Nuance did not show by the preponderance of the evidence
that after June 30, 2014, IBM developed non-product updates that made DeepQA
commercially viable. See supra Sections III.D.2, III.E, IV.A.2. Its
continuing breach argument focuses on IBM’s post-2014 development of
products—e.g., Watson for Oncology—the withholding of which by IBM was not a
breach under the SLA. See supra Section IV.A.2. Therefore, the breach Nuance
proved occurred before the applicable statute of limitations period.

                                     63
     But equitable estoppel does not apply “where a plaintiff

possesses ‘timely knowledge sufficient to place him or her under

a duty to make inquiry and ascertain all the relevant facts

prior to the expiration of the applicable Statute of

Limitations.’” Id. at 266 (quoting Gleason v. Spota, 599

N.Y.S.2d 297, 298 (App. Div. 1993)). Additionally, “equitable

estoppel will preclude a defendant from using the statute of

limitations as a defense ‘where it is the defendant’s

affirmative wrongdoing . . . which produced the long delay

between the accrual of the cause of action and the institution

of the legal proceeding.’” Putter v. N. Shore Univ. Hosp., 858

N.E.2d 1140, 1142 (N.Y. 2006) (citation omitted). A plaintiff

relying on equitable estoppel holds the burden to establish

their timeliness was prevented by a defendant’s specific actions

of fraud, deception, or misrepresentation. See, e.g., Simcuski

v. Saeli, 377 N.E.2d 713, 717 (N.Y. 1978).

     The equitable estoppel doctrine does not apply here because

(1) Nuance obtained actual knowledge prior to June 30, 2014, and

(2) while IBM provided Nuance with several assurances of

performance, such representations do not rise to the level of

fraud, deception, or misrepresentation.30


30    IBM’s representations do not rise to the level of fraud, deception, or
misrepresentation because Nuance has not shown that IBM gave its assurances
with intent to defraud, knowledge of their falsity, or disregard for their
truth. See Restatement (Second) of Contracts § 162 (Am. L. Inst. 1981); 26

                                     64
     As a result of the foregoing, Nuance’s claims related to

updates developed by IBM Software are barred by the contractual

limitations period.

V.   SUMMARY

     For the reasons set forth above, the Court finds that

Nuance was entitled to receive one set of updates that would

allow the DeepQA technology to be used in a commercial setting

(i.e., the blue-washed code), and while IBM delivered some

updates to Nuance, IBM breached the agreement by failing to

deliver the blue-washed code. However, Nuance was sufficiently

aware of the significant possibility that IBM was breaching the

agreement prior to June 30, 2014 (i.e., more than two years

before Nuance filed suit). Given what Nuance knew at the time,

Nuance avoided making the appropriate inquiry to IBM and was

willfully blind. Given Nuance’s willful blindness, the Court

further concludes that Nuance had actual knowledge that IBM was

breaching the agreement prior to June 30, 2014. Under these

circumstances, Nuance’s claims are barred by the contractual

limitations period. Accordingly, judgment shall be entered by

separate document in favor of IBM and against Nuance.


DATE: __6/21/2021__________                      _____________________________
                                                 EDUARDO C. ROBRENO
Willison on Contracts § 69:3 (4th ed. 2021);   see also Simcuski, 377 N.E.2d at
719 (“With respect to the application of the   doctrine of equitable estoppel
to a defense of Statute of Limitations . . .   we are concerned with an
intentional, not merely negligent, wrong . .   . .”).

                                     65
